Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 04/12/2021.
Claims 1-20 are amended and pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-6, 9-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stanwood et al. (US 9,065,779 B2) in view of Mishra (USP 6,075,768) and Cranfill et al. (US 8,502,856) or Moskowitz et al. (US 7,177,429 B2) or Blomstergren et al. (US 8,693,329 B2).

Regarding claims 1, 9, 17, Stanwood discloses non-transitory computer readable storage device storing a plurality of instruction, when executed by a processor, causes the processor to perform operations (col. 5, lines 53-67), an apparatus for and a method for changing a quality of service for data packets comprising video data packets and on-video data packets having a best effort quality of service level that are delivered over-the-top, the method comprising: 
a processor (col. 5, lines 53-67); 
identifying, by a processor, a start of a plurality of the video data packets that are delivered over-the-top in a communication network, wherein the plurality of the video data packets are for an endpoint device (see col. 11, lines 33-47, describe voice and video service delivered over-the-top, see also col. 21, lines 42-52, see also fig. 4A-4C, 410 and 410’, see also abstract describes that the adaptation of the QoS is based on end user application, the identification of start of the packets is identified, for example when the service is belonging to a particular service), wherein the start of the plurality of the video data packets is identified from a stream of the data packets for the endpoint device that includes the plurality of the video data packets and the non-video data packets (see col. 11, lines 33-47, discloses at least voice and video service, see also fig. 12, 1205-1220, discloses receiving input traffic and classifying them 
changing, by the processor in response to the identifying the start of the plurality of video data packets, the quality of service associated with the plurality of video data packets from the best effort quality of service level to a plurality of higher priority quality of service level (see col. 21, lines 42-col. 22, lines 7, describes changing the priority of the video service by using higher AF from best effort as described in Col.11, lines 33-47, see fig. 4A, 410, 410’, fig. 12, 1205, 1201), wherein the changing is commenced in response to identifying the start of the plurality of video data packets (see fig. 12, 1210-1225, discloses classifying and segregating the traffic, in other words, identifying a particular group of packets as belonging to a particular class of service); 
monitoring, by the processor, the data packets until a non-video data packet is identified in the data packets (see fig. 4A-4C, element 410 or 410’ describes packet inspection for monitoring and detecting various packets types including data packets); and 
maintaining, by the processor, the quality of service associated with the non-video data packet at the best effort quality of service level (see fig. 8, col. 18, lines 63- col. 19, line 35, describes assigning AF to non-video traffic best effort or lowest class such as AF 1).
Stanford fails to disclose but Mishra discloses wherein the quality of service is changed to the plurality of higher priority quality of service levels for the plurality of the video data packets in increments of increasing quality of service levels over a plurality of time periods associated with the plurality of the video data packets (see abstract and fig. 2, discloses changing 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include incrementally increasing quality of service over a plurality of time periods associated with the plurality of the video data packets as described by Mishra. 
The motivation for doing so would be to allow incorporating the network state such that the traffic does not cause further damage to the state of the network. 
Stanford fails to disclose but Cranfill discloses wherein the quality of service of the video packets is changed from best effort to a plurality of higher priority quality of service levels in increments of increasing quality of service levels over a plurality of time periods wherein the plurality of time periods comprises successive time periods, after an initial time period following the start of the plurality of video data packets that is identified, over which the plurality of video data packets is detected being delivered to the endpoint device (see fig. 15, discloses incrementally increasing the bit rate of the steam, i.e. quality over successive period of time, in other words, it sets initial bit rate referring to best effort, after predefined amount of time period increasing the bit rate, and repeating the steps). Similar feature is also discussed by Blomstergren at col. 11, lines 38-41. Similarly, Moskowitz (7,177.429 B2) incrementally increasing the quality of video streams over period of time (see col. 15, lines 40-54). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include changing the quality of service of the video packets from best effort to a plurality of higher priority quality of service levels in increments of increasing quality of service levels over a plurality of time periods wherein the plurality of time periods comprises successive time periods, after the start of the plurality of video data packets that is identified, 
The motivation for doing so would be to prevent congestion or packet loss. 

Regarding claims 2, 10, 18, Stanwood discloses the non-transitory computer readable storage device, the apparatus or the method wherein the identifying is based on an examination of a header information that indicates that each of the plurality of the video packets comprises a video data packet that is delivered over the top (col. 12, lines 60-col. 13, lines 55, describes examination of header to determine if the packet is video).

Regarding claims 3, 11, 19, Stanwood discloses the non-transitory computer readable storage device, the apparatus or the method wherein the identifying is based on a detection of a video streaming application being activated at the endpoint device (col. 12, line 60- col. 16, line 46).

Regarding claims 4, 12, 20, Stanwood discloses the non-transitory computer readable storage device, the apparatus or the method wherein the identifying is based on a table of internet protocol addresses associated with third party video streaming service providers and comparing a source internet protocol address of each data packet of the data packets to the internet protocol addresses in the table (col. 12, line 60- col. 13, line 55).

Regarding claims 5, 13, Stanwood discloses the non-transitory computer readable storage device or the method wherein the changing the quality of service to the plurality of plurality of 

Regarding claims 6, 14, Stanwood discloses the non-transitory computer readable storage device or the method wherein the changing the quality of service to the plurality of higher priority quality of service levels comprises assigning the plurality of the video data packets to a plurality of higher quality of service level queues instead of a best effort quality of service level queue (see col. 21, lines 42-col. 22, lines 7, describes changing the priority of the video service by using higher AF from best effort as described in Col.11, lines 33-47, see fig. 4A, 410, 410’, fig. 12, 1205, 1201).

Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stanwood in view of Mishra and Cranfill or Moskowitz or Blomstergren as applied to claim 1 above, and further in view of Cazanas et al. (US 2015/0189552 A1).

Regarding claims 7, 15, Stanwood fails to disclose but Cazanas discloses the non-transitory computer readable storage device or the method further comprising: receiving, by the processor, a user feedback to reject the changing of the quality of service to the plurality of higher priority quality of service levels (paragraph 0068, discloses a user that manually selects a lower QoS than is currently being used).

The motivation for doing so would be to allow user to avoid excess charges related to upgrade in QoS. 

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stanwood in view of Mishra and Cranfill or Moskowitz or Blomstergren as applied to claim 1 above, and further in view of Starcinic et al. (US 2015/0029854 A1).

Regarding claims 8, 16, Stanwood fails to explicitly disclose but Starcinic discloses the non-transitory computer readable storage device or the method wherein the changing the quality of service to the plurality of higher priority quality of service levels comprises changing, by the processor, a configuration of each network element from a central office to the endpoint device to apply the plurality of higher priority quality of service levels (see paragraph 0035-0036, fig. 4, describes configuring each node with QoS rule).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Stanwood to allow configuring rules for higher priority for particular traffic such that the treatment of traffic can be same through each node of the network.
The motivation for doing so would be to allow universal treatment of priority. 

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. 
In regards to the independent claim 1, Applicant argues that the cited combination of reference fails to disclose “wherein the start of the plurality of the video data packets is identified from a stream of the data packets for the endpoint device that includes the plurality of the video data packets and the non-video data packets; changing, by the processor in response to the identifying the start of the plurality of video data packets, the quality of service associated with the plurality of the video data packets from the best effort quality of service level to a plurality of higher priority quality of service levels in increments of increasing quality of service levels over a plurality of time periods associated with the plurality of the video data packets, wherein the plurality of time periods comprises successive time periods, after an initial time period following the start of the plurality of video data packets that is identified, over which the plurality of video data packets is detected being delivered to the endpoint device…” See page 12 of remarks. Examiner respectfully disagrees. The rejection below identifies the amended subject matter.
Applicant then argues that Standwood cannot describe that increasing in increments of increasing quality of service levels over a plurality of time periods associated with the plurality of the video data packets is commenced in response to identifying the start of the plurality video data packets or that the plurality of time periods comprises successive time periods…Here examiner respectfully notes that although Stanwood discloses detecting the start of the video data packet and in response increasing  the quality of service, examiner specifically relies on secondary reference, such as Mishra or any of Cranfill, Moskowitz or Blomstergren, to disclose increasing of priority incrementally or over successive periods of time. In response, applicant 
Applicant further argues that Cranfill, Moskowitz or Blomstergren fails to bridge the substantial gap left by Standwood and Mishra because the cited portion fail to disclose the changing step of the claim as amended. See remarks at page 14-16. Examiner respectfully disagrees. Examiner first notes that the rejection is of combination of references. In particular, the primary reference Stanwood, describes changing priority of video data packets when it identifies the start of a particular service. Thereafter, at least Cranfill discloses setting an initial bit rate and incrementally increasing bit rate by a defined amount over successive period of time periods. In other words, time elapsed as described with respect to fig. 15, 1535 reads over the amended portion of the claim in the changing step. On page 16, Applicant argues that the change in bandwidth is due to when one way latency has not deteriorated past a threshold amount. This arguments is not persuasive because the limitation in claims is broader than what reference discloses. Applicant argues that this disclosure does not disclose changing the quality of service . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,804,668 – directed to channel surfing by switching between different streams of video with corresponding different levels of quality.
US 9,503,780 – directed to switching between different video streams and adjusting of quality of video. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/Nishant Divecha/Primary Examiner, Art Unit 2466